                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

     MARCIA C. FALLS,                        )
                                             )
                        Plaintiff,           )
                                             )          No. 17 C 2805
           v.                                )
                                             )          Magistrate Judge
     NANCY A. BERRYHILL, Acting              )          Maria Valdez
     Commissioner of Social Security,        )
                                             )
                        Defendant.           )
                                             )

                     MEMORANDUM OPINION AND ORDER

        This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of the Social Security Administration denying Plaintiff Marcia

C. Falls’s claims for Disability Income Benefits (“DIB”) under Title II of the Social

Security Act (the “Act”). The parties have consented to the jurisdiction of the United

States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the following reasons,

Plaintiff’s motion for summary judgment is denied.

                                     BACKGROUND

I.      PROCEDURAL HISTORY

        In August 2012, Plaintiff filed her application for DIB, alleging disability

since November 1, 2011 due to anxiety, depression, a back condition, and arthritis

in the right knee. (R. 120, 149, 230.) Her application was denied initially and again

upon reconsideration. (R. 145–54.) Plaintiff then requested a hearing and appointed

Verlee Nathaniel (who is not an attorney) as her representative. (R. 155–56, 167.)
        On March 7, 2014, Plaintiff appeared for a hearing before an ALJ. (R. 109–

19.) Although Plaintiff was accompanied by Ms. Nathaniel, she was not represented

by counsel. (R. 111–12.) During the hearing, the ALJ did not take substantive

testimony related to Plaintiff’s disability claim; instead, she discussed Plaintiff’s

rights regarding representation, provided Plaintiff with a list of legal service

organizations, and gave Plaintiff a computer disc containing her medical records to

review. (R. 112–17.) The ALJ then continued the hearing. (R. 117–19.)

        The hearing resumed over a year later, on May 13, 2015. (R. 42–108.)

Plaintiff, intending to be represented by Ms. Nathaniel, again appeared without

counsel. (R. 44–47.) However, after the ALJ explained that Ms. Nathaniel could not

testify on Plaintiff’s behalf while representing her, Plaintiff decided to represent

herself. (R. 49–50.) Plaintiff and Ms. Nathaniel both gave testimony at the hearing.

(R. 52–80, 93–94.) In addition, two medical experts (“ME”) testified: Joseph

McKenna, M.D., testified regarding Plaintiff’s physical limitations, and Michael

Carney, Ph.D., testified regarding Plaintiff’s mental limitations. (R. 80–97, 1694–

95.) Thomas Dunleavy, a vocational expert (“VE”), also testified. (R. 98–106.) On

July 30, 2015, the ALJ issued an unfavorable decision finding that Plaintiff was not

disabled. (R. 16–41.) The Appeals Council denied review on February 13, 2017. (R.

1–5.)




                                            2
II.      ALJ DECISION

         In determining that Plaintiff was not disabled, the ALJ analyzed Plaintiff’s

claim according to the five-step sequential evaluation process established under the

Act. (R. 20–21.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since November 1, 2011, her alleged disability onset

date. (R. 21.) At step two, the ALJ found that Plaintiff suffered from the following

severe impairments: obesity, degenerative disc disease, right knee arthritis, mild

obstructive sleep apnea, major depressive disorder, anxiety disorder, post-traumatic

stress disorder (“PTSD”), personality disorder, and alcohol abuse. (Id.) At step

three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 22.)

         Before step four, the ALJ found that Plaintiff had the residual functional

capacity (“RFC”) to perform work at a light exertional level, subject to several

limitations. 1 (R. 24.) At step four, the ALJ concluded that Plaintiff was not capable

of performing her past relevant work. (R. 35.) At step five, the ALJ found that,




1   At this stage, the ALJ limited Plaintiff to

         no climbing of ladders, ropes, or scaffolds; no more than occasional climbing of
         ramps and stairs, balancing, stooping, crouching, kneeling, and crawling;
         avoid[ing] concentrated exposure to hazards; no more than simple, routine,
         repetitive tasks in a work environment free of fast paced production
         requirements; no more than simple work-related decision making with few, if
         any, changes in the work setting; and no more than occasional contact with
         supervisors, co-workers, and the public.

(R. 24.)
                                                  3
considering Plaintiff’s age, education, work experience, RFC, and the Medical-

Vocational Guidelines, there are jobs existing in significant numbers in the national

economy that she can perform, including housekeeping cleaner, cafeteria attendant,

and laundry sorter. (R. 36–37.) Because of this determination, the ALJ found that

Plaintiff was not disabled under the Act. (R. 37.)

                                    DISCUSSION

I.    ALJ STANDARD

      Under the Act, a person is disabled if she has an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. § 423(d)(1)(A). To determine disability, the ALJ considers five questions in

the following order: (1) Is the plaintiff presently unemployed? (2) Does the plaintiff

have a severe impairment? (3) Does the impairment meet or medically equal one of

a list of specific impairments enumerated in the regulations? (4) Is the plaintiff

unable to perform her former occupation (i.e., past work)? and (5) Is the plaintiff

unable to perform any other work? See Young v. Sec’y of Health & Human Servs.,

957 F.2d 386, 389 (7th Cir. 1992); 20 C.F.R. § 404.1520(a)(4).

      An affirmative answer at either step three or step five leads to a finding of

disability. Young, 957 F.2d at 389. A negative answer at any step, other than at step

three, precludes a finding of disability. Id. The plaintiff bears the burden of proof at

steps one through four. Id. If the plaintiff meets this burden, the burden then shifts



                                           4
to the Commissioner to show the plaintiff’s ability to engage in other work existing

in significant numbers in the national economy. See Weatherbee v. Astrue, 649 F.3d

565, 569 (7th Cir. 2011).

II.   JUDICIAL REVIEW

      Because the Appeals Council denied review, the ALJ’s decision became the

final decision of the Commissioner, which is reviewable by this Court. 42 U.S.C. §

405(g); Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005). “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Thus, judicial review of the ALJ’s decision is

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000). “Substantial evidence means ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Id. (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)). This Court may not substitute its judgment for

that of the ALJ, reweigh evidence, resolve conflicts, or decide questions of

credibility. Id.; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding

that the ALJ’s decision must be affirmed even if “reasonable minds could differ” so

long as “the decision is adequately supported”) (internal citation and quotations

omitted).

      Although the ALJ need not “address every piece of evidence or testimony in

the record, the ALJ’s analysis must provide some glimpse into the reasoning behind

her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001).



                                           5
This requires the building of “an accurate and logical bridge from the evidence to

[the ALJ’s] conclusion.” Clifford, 227 F.3d at 872. The ALJ must explain the

“analysis of the evidence with enough detail and clarity to permit meaningful

appellate review.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir.

2005); see also Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a

duty to fully develop the record before drawing any conclusions and must

adequately articulate his analysis so that we can follow his reasoning.”) (internal

citations omitted).

       In reviewing the ALJ’s decision, the Court plays an “extremely limited” role.

Elder, 529 F.3d at 413. Where conflicting evidence would allow reasonable minds to

differ, the responsibility for determining disability falls upon the ALJ, not the

Court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir. 1990). Even so, an ALJ

must consider all relevant evidence, and it cannot “select and discuss only that

evidence that favors his ultimate conclusion.” Herron v. Shalala, 19 F.3d 329, 333

(7th Cir. 1994).

III.   ANALYSIS

       Plaintiff argues that remand is appropriate because the ALJ: (1) did not

obtain a valid waiver of Plaintiff’s right to counsel and did not ensure that the

record was fully developed; (2) failed to support her physical and mental RFC

assessments with substantial evidence; (3) improperly assessed Plaintiff’s

credibility. For the reasons that follow, the Court disagrees.




                                           6
       A.     Waiver and the ALJ’s Development of the Record

       A disability claimant has the statutory right to be represented by counsel at

an administrative hearing. Binion v. Shalala, 13 F.3d 243, 245 (7th Cir. 1994). If

properly informed, though, the claimant may waive this right. Id. To ensure that a

claimant validly waives her right to counsel, the Seventh Circuit requires an ALJ to

explain “(1) the manner in which an attorney can aid in the proceedings, (2) the

possibility of free counsel or a contingency arrangement, and (3) the limitation on

attorney fees to 25 percent of past due benefits and required court approval of the

fees.” Id.

       Although Plaintiff concedes that the ALJ described her right to

representation at both hearings, she contends that the ALJ did not obtain a valid

waiver of this right because she did not (1) inform Plaintiff that attorney fees are

capped or (2) explain how an attorney could present Plaintiff’s case in the best

possible light. 2 Plaintiff also contends that her waiver of counsel was invalid

because the ALJ failed to inform her at the first hearing that Ms. Nathaniel could

not testify as a witness if she was also representing Plaintiff.

       Plaintiff’s contentions are unpersuasive. First, Plaintiff ignores the

documents the ALJ sent to her in January 2014 and April 2015 about her upcoming

hearings. (R. 168–82, 185–200.) Both sets of documents included a two-page



2 Plaintiff does not cite any legal authority requiring an ALJ to explain how an
attorney could present a claimant’s case “in the best possible light.” Instead, an ALJ
is only required to explain “the manner in which an attorney can aid in the
proceedings.” Binion, 13 F.3d at 245. The Court addresses Plaintiff’s waiver
argument in accordance with this standard.
                                              7
pamphlet entitled “Your Right to Representation” (R. 174–75, 191–92), which

explains “the right to counsel, the benefits of representation, and limitations on

fees—including the 25%-limitation—in rather simple and straightforward

language.” Moore v. Astrue, 851 F. Supp. 2d 1131, 1141 (N.D. Ill. 2012). Regarding

the 25 percent cap, the “Your Right to Representation” pamphlet explains:

   •   that the Social Security Administration (“SSA”) will approve a fee agreement
       with a representative if, among other things, the fee “is no more than 25
       percent of past-due benefits or $6,000, whichever is less”;

   •   that if a representative is eligible for direct payment, the SSA will “usually
       withhold 25 percent (but never more) of your past-due benefits to pay toward
       the fee” and that the SSA pays “all or part of the representatives from the
       money and send[s] you any money left over”; and

   •   that if a claimant appeals her claim to federal court, the fee allowed by the
       court will usually “not exceed 25 percent of all past-due benefits that result
       from the court’s decision.”

(R. 174–75, 191–92.) The pamphlet further explains the ways “in which an attorney

can aid in the proceedings.” Binion, 13 F.3d at 245. Specifically, it explains that a

representative, such as an attorney, can help a claimant by getting information

from her Social Security file; obtaining medical records or other information to

support her claim; accompanying her to any interviews, conferences, or hearings;

requesting reconsideration, hearing, or Appeals Council review; preparing her and

her witnesses for a hearing; and questioning any witnesses. (R. 174, 191.)

       Plaintiff acknowledged receipt of the “Your Right to Representation”

pamphlet on both occasions via signed and returned acknowledgements, (R. 183,

206), and in her briefs, Plaintiff does not deny having received them. In these

circumstances, the ALJ satisfied her obligation to inform Plaintiff of the twenty-five

                                           8
percent cap on attorneys’ fees and the ways “in which an attorney can aid in the

proceedings.” Binion, 13 F.3d at 245; see, e.g., Moore, 851 F. Supp. 2d at 1141

(finding a valid waiver where the claimant acknowledged receipt of “Your Right to

Representation” via a signed and returned receipt); Peters v. Berryhill, No. 16 C

6901, 2018 WL 1762442, at *6 (N.D. Ill. Apr. 12, 2018) (finding a valid waiver

“where there is a signed acknowledgement of receipt” of “Your Right to

Representation” and the claimant conceded that he received the pamphlet).

      Second, the ALJ explained to Plaintiff how an attorney representative could

help her with her case at both hearings. At the first hearing, the ALJ explained that

an attorney or non-attorney representative could help Plaintiff obtain information

about her disability claim, submit evidence, explain medical terms to her, help

protect her rights, make requests and give notices about the proceedings, and file

briefs explaining the legal theory of the case. (R. 113–14.) At the second hearing, the

ALJ reiterated that an attorney or non-attorney representative could help Plaintiff

obtain information about her claim, submit evidence, explain medical terms, help

protect her rights, and make any request or give any notice about the proceedings.

(R. 47–48.) Plaintiff indicated that she understood these explanations (R. 48–49,

113–15), which all identify ways “in which an attorney can aid in the proceedings.”

Binion, 13 F.3d at 245.

      Third, Plaintiff does not cite any legal authority that required the ALJ to

inform her that Ms. Nathaniel could not serve as both a witness and her

representative. Nor is there any indication that Plaintiff would have obtained



                                          9
attorney representation had she been so informed at the first (as opposed to the

second) hearing. To the contrary, after informing Plaintiff that Ms. Nathaniel could

not be both a witness and a representative, the ALJ explained that Plaintiff could

choose to continue the case so that she could “find somebody else to represent” her.

(R. 49.) Plaintiff, instead, opted to represent herself and proceed. (Id.) Thus,

Plaintiff specifically declined the chance to seek attorney representation even after

she knew that Ms. Nathaniel could not represent her and testify at the same time.

      Plaintiff has failed to show that her waiver of counsel was invalid. That,

however, does not end the Court’s inquiry, as Plaintiff further contends that the

ALJ failed to fully develop the record. Regardless of whether a claimant validly

waives her right to counsel, the ALJ must “scrupulously and conscientiously probe

into, inquire of, and explore for all the relevant facts” when a claimant proceeds

unrepresented. Nelms v. Astrue, 553 F.3d 1093, 1098 (7th Cir. 2009) (internal

quotations and alterations omitted); Binion, 13 F.3d at 245. Nonetheless, if a

claimant validly waives her right to counsel, she then bears the burden to show that

the ALJ failed to fulfill her duty to fully and fairly develop the record. Peters, 2018

WL 1762442, at *6. To meet this burden, Plaintiff must demonstrate a prejudicial

omission in the record; otherwise, the Court will generally uphold the ALJ’s

determination regarding the gathering of evidence. Nelms, 553 F.3d at 1098;

Johnson v. Colvin, No. 15 C 2155, 2016 WL 5940927, at *3 (N.D. Ill. Oct. 13, 2016).

      Plaintiff contends that three types of documents were omitted from the

evidentiary record: (1) a sleep study and prescription for a continuous positive air



                                           10
pressure (“CPAP”) machine; (2) approximately fourteen months’ worth of

psychiatric records from the Department of Veterans Affairs (“VA”); and (3) records

regarding classes she took at the University of Phoenix. But Plaintiff makes no

attempt to demonstrate how the purported absence of these documents prejudiced

her. She does not explain how documentation regarding her sleep study or her

CPAP prescription would offer anything different from Ms. Nathaniel’s testimony

that Plaintiff suffered from mild sleep apnea and was given a CPAP machine. (R.

79.) Nor does Plaintiff explain how the purportedly missing VA records would have

impacted the ALJ’s findings regarding her mental symptoms and limitations.

Similarly, she does not even try to explain how her University of Phoenix records

would have affected the ALJ’s findings regarding her limitations.

      The record also contradicts Plaintiff’s assertion that “[t]here is no indication

in the file that the ALJ attempted to obtain documents and that there were none

available.” (Pl.’s Br. in Supp. at 7.) At the end of the first hearing, the ALJ stated

that she would have her clerks contact the VA “to request any updated treatment

records between now and the next hearing.” (R. 117.) At the second hearing, after

the psychological ME’s testimony about an apparent lack of post-February 2014 VA

psychiatric records, the ALJ again stated that she would request updated records

from the VA. (R. 92–93, 106–07.) The ALJ also indicated that she would make her

decision once she obtained these additional records. (R. 107.) It appears the ALJ did

so: she obtained records from the VA after the second hearing yet before she

rendered her decision. (See R. 41 (identifying Exhibit 11F with her decision); R. 50–



                                           11
51 (moving Exhibits 1F through 10F into evidence).) Although Exhibit 11F consists

of only four pages of records, these records are from October 2013 and March 2015;

in other words, they span most of the period (between February 2014 and the May

2015 hearing) for which the psychological ME believed VA records might be

missing. (R. 42, 92–93, 1696–99.) Contrary to Plaintiff’s claim, it appears the ALJ

requested and received additional documents from the VA that were not in the

record at the time of the second hearing.

      In conclusion, Plaintiff has failed to demonstrate that the ALJ obtained an

invalid waiver of counsel. Because of this failure, it was Plaintiff’s burden to show

that the ALJ failed to fully and fairly develop the record by explaining how the

omission of evidence prejudiced her. See Peters, 2018 WL 1762442, at *6; Johnson,

2016 WL 5940927, at *3. She did not do so. As such, the Court finds no error in the

ALJ’s development of the evidentiary record.

      B.     The ALJ’s RFC Assessment

      The RFC is an administrative assessment of what work-related activities a

claimant can perform despite her physical and mental limitations. Young v.

Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004); SSR 96-8p, 1996 WL 374184, at *2

(July 2, 1996). The ALJ makes this assessment “based upon medical evidence in the

record and other evidence, such as testimony by the claimant or [her] friends and

family.” Craft v. Astrue, 539 F.3d 668, 676 (7th Cir. 2008).

      Here, the ALJ’s RFC assessment of Plaintiff’s physical limitations restricts

her to “light work” as defined in 20 C.F.R. § 404.1567(b) subject to various postural



                                            12
and environmental limitations. (R. 24.) As for Plaintiff’s mental limitations, the

ALJ’s RFC assessment restricts her to “simple, routine, repetitive tasks in a work

environment free of fast paced production requirements,” “simple work-related

decision making with few, if any changes in the work setting,” and “occasional

contact with supervisors, co-workers, and the public.” (Id.) Although Plaintiff

alleges several errors regarding these restrictions, none warrant remand.

             1.     Physical RFC

      Plaintiff first attacks the ALJ’s assessment of her physical limitations by

arguing that it is not consistent with any medical opinion in the record. The ALJ’s

assessment, however, largely follows the medical opinion of Lenore Gonzalez, M.D.,

a non-examining state agency consultant who reviewed the medical evidence. Even

where it deviates from Dr. Gonzalez’s opinion, the physical RFC is still supported,

as it is more restrictive than Dr. Gonzalez’s opinion in these instances. See Poole v.

Colvin, No. 12 C 10159, 2016 WL 1181817, at *9 (N.D. Ill. Mar. 28, 2016) (“[T]he

medical opinions of record supported the ALJ’s determination because those

opinions found Plaintiff to have a greater capacity than that ultimately ascribed by

the ALJ.”) (emphasis in original).

      Dr. Gonzalez opined that Plaintiff was capable of occasionally lifting and

carrying twenty-five pounds; frequently lifting and carrying ten pounds; and

standing or walking for a total of six hours in an eight-hour workday. (R. 138.) This

opinion supports the physical RFC’s restriction to light work, which requires lifting

no more than twenty pounds at a time (a restriction more favorable to Plaintiff than



                                          13
Dr. Gonzalez’s opinion), frequent lifting or carrying of up to ten pounds, and

standing or walking for a total of approximately six hours. See 20 C.F.R. §

404.1567(b); SSR 83-10, 1983 WL 31251, at *6 (1983). Dr. Gonzalez also opined that

Plaintiff could occasionally climb ramps and stairs, but never ladders, ropes, or

scaffolds; could occasionally stoop, crouch, kneel, and crawl; had no limitations on

balancing; and should avoid concentrated exposure to hazards. (R. 138–39.) The

physical RFC similarly restricts Plaintiff to occasional climbing of ramps and stairs,

but never ladders, ropes, or scaffolds; occasional stooping, crouching, kneeling, and

crawling; and avoiding concentrated exposure to hazards. (R. 24.) The physical

RFC’s occasional balancing restriction is also supported by Dr. Gonzalez’s opinion,

as Dr. Gonzalez opined that Plaintiff had no limitations on balancing. (R. 24, 139);

see Poole, 2016 WL 1181817, at *9. Accordingly, Dr. Gonzalez’s opinion provides a

proper foundation for the ALJ’s physical RFC assessment. See Dampeer v. Astrue,

826 F. Supp. 2d 1073, 1085 (N.D. Ill. 2011) (finding that an RFC limiting plaintiff to

sedentary work was supported by substantial evidence where state agency doctors

concluded that the plaintiff could perform light work with certain limitations). 3




3 The Court notes that the ALJ incorrectly characterized Dr. Gonzalez’s findings as
limiting Plaintiff to medium work and, based on this characterization, stated that
she could not give much weight to the findings. (R. 33.) This mischaracterization
notwithstanding, the ALJ’s physical RFC assessment tracks many aspects of Dr.
Gonzalez’s opinion, which indicates that the ALJ did in fact rely upon this opinion.
Plaintiff also does not contend that the ALJ’s mischaracterization precludes Dr.
Gonzalez’s opinion from supporting the ALJ’s physical RFC assessment. As such, the
ALJ’s mischaracterization is, at most, harmless error, as the Court is confident that,
on remand, the ALJ would accurately describe Dr. Gonzalez’s opinion and note how
it supports her physical RFC assessment, leading to the same result here. See
McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011).
                                             14
      Next, Plaintiff contends that Dr. Coulson, a VA physician who examined her,

concluded that her physical impairments limited her functionality (particularly

weightbearing activities), and later opined that Plaintiff had range of motion

limitations that precluded rigorous physical activity (although not sedentary work).

Plaintiff also identifies a 2013 VA examination purportedly showing that the range

of motion in her affected joints decreased with repetitive use testing. The problem

with this argument, however, is that Plaintiff does not explains how these opinions

or examinations justify a physical RFC more restrictive than the ALJ’s. See Penrod

ex rel. Penrod v. Berryhill, 900 F.3d 474, 478 (7th Cir. 2018) (rejecting as conclusory

and meritless plaintiff’s argument regarding the ALJ’s failure to consider a medical

opinion where she failed to “say what additional limitations the ALJ should have

included in the RFC analysis”); Weaver v. Berryhill, --- F. App’x ----, 2018 WL

3996853, at *3 (7th Cir. Aug. 20, 2018) (unpublished decision) (stating that the

plaintiff must provide evidence that her conditions “support specific limitations

affecting her capacity to work”). Nor does Plaintiff challenge the ALJ’s decision to

give “little weight” to the one finding that, on its face, could be more restrictive than

the physical RFC: Dr. Coulson’s conclusion that Plaintiff would not be prevented

from sedentary work. (R. 33, 1282.) Thus, Plaintiff has not shown how the ALJ

erred in her treatment of Dr. Coulson’s opinion or the 2013 VA examination.

      Finally, Plaintiff has waived any contention that the ALJ improperly failed to

include any limitations related to sitting. Although Plaintiff’s opening brief asserted

that the physical RFC improperly omitted sitting limitations in the “Issues



                                           15
Presented” section and in an argument header, Plaintiff failed to substantively

develop this assertion in any way. Only after the Commissioner pointed out this

failure did Plaintiff, in her reply, set forth argument and identify supporting

evidence on this issue. Because there was no reason Plaintiff could not have done

this in her opening brief, this argument is waived. See Rogers v. Barnhart, 446 F.

Supp. 2d 828, 851 (N.D. Ill. 2006) (applying waiver to an argument that was first

advanced in a reply brief); see also Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir.

2016) (holding that perfunctory and undeveloped arguments are waived).

Accordingly, Plaintiff has failed to show any reversible error in the ALJ’s physical

RFC assessment.

             2.     Mental RFC

      Turning to Plaintiff’s mental RFC arguments, Plaintiff first contends that the

ALJ’s mental RFC assessment is erroneous because the ALJ did not properly

evaluate the evidence underlying Plaintiff’s VA disability rating. In early 2012,

after she was discharged from the United States Army, Plaintiff underwent

treatment and presented for examinations at the VA. (R. 54–55, 850–51.) In June

2012, the VA issued a disability rating decision, which assigned Plaintiff an overall

90 percent service-connected disability rating. (R. 850–57, 861.) Relevant to

Plaintiff’s mental capabilities, the VA assigned Plaintiff a 50 percent service-

connected disability rating based on her major depressive disorder with anxiety

disorder. (R. 851–52, 860.) Although the ALJ considered the VA disability rating

decision, she found it unpersuasive. (R. 30.) With respect to the VA’s 50 percent



                                          16
disability rating based on Plaintiff’s depression and anxiety, the ALJ determined

that the evidence as a whole showed that Plaintiff’s “functioning improves with

treatment and compliance and that she can perform work-related functions with

some mental limitations.” (Id.) The ALJ also discounted the VA’s disability ratings

because the VA used a “more deferential standard for evaluating subjective

complaints” than that used by the SSA. (Id.) This meant that the VA’s ratings were

skewed by Plaintiff’s subjective complaints, which the ALJ found were not fully

credible under the “more rigorous credibility standards required by SSA regulations

and policy.” (See R. 30–31.)

      Plaintiff argues that remand is necessary because, in evaluating the VA

disability rating, the ALJ improperly ignored records demonstrating that Plaintiff

still experienced significant, ongoing psychological symptoms even when she

complied with her psychiatric medications and other treatments. The Court

disagrees. The ALJ indicated that she considered the evidence of record as a whole

and in any event, the ALJ was not required to mention every piece of evidence, so

long as she built a logical bridge from the evidence to her conclusion. Denton v.

Astrue, 596 F.3d 419, 425 (7th Cir. 2010). The ALJ did that: she indicated that the

VA disability ratings were undermined by evidence of Plaintiff’s improved

functioning with treatment and her ability to perform work-related functions with

some mental limitations, and she further explained that Plaintiff’s less-than-

credible subjective complaints, which impacted the VA ratings decisions, caused her

to question these ratings.



                                          17
      Plaintiff also fails to explain how the allegedly ignored evidence would have

affected the ALJ’s evaluation. As noted above, the ALJ reasoned, in part, that the

evidence showed functional improvement with treatment and compliance. Even if

the evidence also showed continued psychological symptoms (despite treatment and

compliance), ongoing symptomology does not equate to functional impairment. In

other words, the mere existence of those symptoms did not necessarily preclude

Plaintiff from performing work-related functions or improving in her performance of

these functions. See Gentle v. Barnhart, 430 F.3d 865, 868 (7th Cir. 2005) (“A person

can be depressed, anxious, and obese yet still perform full-time work.”). Notably,

Plaintiff does not argue that the allegedly ignored evidence demonstrates that her

work-related functioning, as opposed to her symptoms, failed to improve with

treatment and compliance.

      Presumably, Plaintiff believes that had the ALJ considered the evidence at

issue, she would have given the VA disability ratings greater weight. But Plaintiff

does not explain how these ratings, expressed in percentages, would translate into

additional restrictions that should have been included in the mental RFC or would

support “specific limitations affecting her capacity to work,” as was her burden. See

Weaver, 2018 WL 3996853, at *3.

      Next, Plaintiff contends that the ALJ failed to adequately explain her failure

to restrict Plaintiff in a manner consistent with the opinions of the state agency

psychological consultants, Darrell Snyder, Ph.D. and Howard Tin, Psy.D. Both

consultants opined that Plaintiff’s “ability to sustain concentration and carry out



                                          18
routine, repetitive tasks of 1-2 steps would be intact but she would make increasing

errors with more difficult tasks.” (R. 128, 142 (emphasis added).) The consultants

further opined that Plaintiff’s contacts with the public and supervisors must be

“brief and superficial.” (Id.) Although the ALJ limited Plaintiff to “simple, routine,

repetitive tasks” in her RFC assessment and hypothetical questions to the VE, she

did not explicitly restrict Plaintiff to one-to-two step tasks. (R. 24, 101, 103–04.) Nor

did the ALJ include a “brief and superficial” restriction for contact with the public

and supervisors; instead, she limited Plaintiff to occasional contact with

supervisors, coworkers, and the public. (Id.)

      The ALJ’s omission of the consultants’ one-to-two step task and “brief and

superficial” contact restrictions does not require remand. The ALJ was not obligated

to adopt every restriction offered by the state agency consultants. See Schmidt v.

Astrue, 496 F.3d 833, 845 (7th Cir. 2007) (“[T]he ALJ is not required to rely entirely

on a particular physician’s opinion[.]”); Reyes v. Colvin, No. 14 C 7359, 2015 WL

6164953, at *13 (N.D. Ill. Oct. 20, 2015) (“The rule in this circuit is that an ALJ may

choose to adopt only parts of a medical opinion[.]”) (internal quotations and

alteration omitted). Indeed, the ALJ only gave the consultants’ opinions “some

weight” (R. 33), indicating her intention to adopt some, but not all, of their proposed

restrictions. See Maxwell v. Berryhill, No. 16 C 6101, 2017 WL 4180340, at *8 (N.D.

Ill. Sept. 21, 2017) (finding that the ALJ’s adoption of some, but not all, of a

consultant’s limitations indicated that she gave “some weight” to the consultant’s

findings). She was permitted to do so. See id.; Reyes, 2015 WL 6164953, at *13.



                                           19
      Furthermore, the ALJ specifically explained why she rejected the

consultants’ “brief and superficial” contact restriction: it seemed to contradict their

finding that Plaintiff only exhibited mild limitations in her daily living activities

and because Plaintiff “attends classes in person at the University of Phoenix, lives

with her partner and four young children, and at least at times, watches the

children while her partner works.” (R. 33–34.) This explanation was not illogical, as

Plaintiff contends. In analyzing Plaintiff’s daily living activities, the ALJ considered

that Plaintiff attended classes in person for five to six weeks at a time and watched

her partner’s children. (R. 23.) The ALJ could have reasonably found that Plaintiff’s

ability to attend classes in person, live with five other people, and watch and take

care of four children was inconsistent with a purported inability to be around others

for more than a “brief and superficial” amount of time.

      In any event, Plaintiff has not shown that any error in the ALJ’s failure to

explicitly adopt the restrictions at issue requires remand. See McKinzey, 641 F.3d at

892 (“[A]dministrative error may be harmless.”). To start, Plaintiff makes no

attempt to explain how a brief and superficial contact restriction would preclude

any of the jobs identified by the ALJ. As for the one-to-two step task restriction, the

VE testified that an individual with Plaintiff’s restrictions could work as a

housekeeping/cleaner, which, as Plaintiff concedes, has a Reasoning Development

Level of 1. (R. 36, 101–04). And even those claimants that are limited to performing

one-to-two step tasks can perform Reasoning Development Level 1 occupations such

as housekeeping/cleaner. See Perry v. Colvin, 945 F. Supp. 2d 949, 964 (N.D. Ill.



                                           20
2013) (explaining that a one-to-two step task restriction “translates to reasoning

level 1”); Tincher v. Berryhill, No. 16 C 7305, 2018 WL 472447, at *6 (N.D. Ill. Jan.

18, 2018) (noting that several courts in this District have concluded that a one-to-

two-step task limitation is consistent with Reasoning Development Level 1). 4 The

VE further testified that there are a significant number of housekeeping/cleaner

jobs—over 10,000—in Illinois. (R. 102); see Liskowitz v. Astrue, 559 F.3d 736, 743

(7th Cir. 2009) (finding 4,000 jobs significant and noting that “it appears to be well-

established that 1,000 jobs is a significant number”). Thus, even if Plaintiff were

restricted to one-to-two step tasks, there still existed a significant number of jobs

that she could perform. See Zblewski v. Astrue, 302 F. App’x 488, 494 (7th Cir. 2008)

(unpublished decision) (finding harmless error because 2,000 jobs would remain

available); Baker v. Colvin, No. 13 C 311, 2015 WL 719604, at *5 (N.D. Ill. Feb. 18,

2015) (“[E]ven if the ALJ had adopted the RFC limitations in the state agency

consultants’ reports, the ALJ would still find that [the claimant] is not disabled

because jobs exist in the regional economy for someone with those limitations.”).

       Lastly, Plaintiff contends that the ALJ failed to explain how the mental RFC

adequately accommodated her moderate limitations in social functioning and

maintaining concentration, persistence, or pace. Plaintiff, however, fails to explain

why these limitations are not adequately accommodated by the mental RFC or to

identify additional restrictions that would adequately accommodate her limitations.


4 Plaintiff does not argue otherwise; she merely contends that the housekeeping/
cleaner occupation requires light work, which is not supported by substantial
evidence. The Court has already rejected Plaintiff’s argument that the ALJ’s light
work restriction is not supported.
                                            21
See Penrod, 900 F.3d at 478; see also Allord v. Astrue, 631 F.3d 411, 416 (7th Cir.

2011) (the claimant “bears the burden of proof regarding [her] disabling

conditions”). For instance, although Plaintiff appears to contend that the “simple”

instruction and task restrictions do not adequately address her moderate

limitations in concentration, persistence, or pace, she does so without any further

elaboration. Similarly, Plaintiff sets forth specific examples that purportedly reflect

her troubles interacting with others, but she never provides any developed

argument as to why these troubles are not sufficiently accommodated by the mental

RFC’s restriction to occasional contact with the public, coworkers, and supervisors.

Simply asserting error without more, as Plaintiff has done, is not enough. See

Crespo, 824 F.3d at 674 (perfunctory and undeveloped arguments are waived);

McMurtry v. Berryhill, No. 16 C 8462, 2018 WL 2320929, at *3 (N.D. Ill. May 22,

2018) (“Due to the conclusory nature of Plaintiff’s argument, and her lack of

analysis, the Court finds that no error occurred.”).

      Furthermore, the ALJ adequately accounted for Plaintiff’s moderate

limitations in social functioning and concentration, persistence, or pace because she

formulated an RFC and asked hypothetical questions that were consistent with the

RFC assessment of psychological ME Dr. Carney, who did account for these

moderate limitations. See Milliken v. Astrue, 397 F. App’x 218, 221–22 (7th Cir.

2010) (unpublished decision). In Milliken, an ME testified that despite the

claimant’s limitations in concentration, persistence, and pace, she could perform

unskilled work tasks. Id. at 219–20. The ALJ’s RFC assessment and hypothetical



                                          22
questions to the VE, however, did not explicitly address the claimant’s moderate

concentration, persistence, and pace limitations. Id. at 221–22. Instead, the ALJ

limited the claimant to unskilled work, which the claimant argued did not

sufficiently account for her moderate mental limitations. Id. at 221. The Seventh

Circuit disagreed. It found that the ME, by testifying that the claimant could

perform unskilled work despite her limitations in concentration, persistence, and

pace, “effectively translated” his opinion regarding these limitations into an RFC

assessment. Id. at 221–22. Then, by asking a hypothetical question limited to

unskilled work, the ALJ incorporated the ME’s assessment that the claimant could

perform unskilled work despite her moderate mental limitations. Id. at 222. This

sufficiently accounted for the claimant’s limitations in concentration, persistence,

and pace. Id.

      Similarly, ME Dr. Carney, who recognized Plaintiff’s moderate limitations in

social functioning and concentration, persistence, or pace, testified that Plaintiff

was restricted to very occasional contact with the public, occasional contact with

supervisors, simple tasks, and a low-stress work setting. (R. 95-97.) By doing so, Dr.

Carney “effectively translated” his opinion regarding the moderate mental

limitations at issue into an RFC assessment. See Milliken, 397 F. App’x at 221. The

ALJ’s mental RFC assessment likewise limits Plaintiff to simple tasks (although

also routine and repetitive) and occasional contact with the public and supervisors.

(R. 24, 97.) The mental RFC accommodates Dr. Carney’s low-stress work setting

restriction by prohibiting fast-paced production requirements, minimizing changes



                                          23
in the work setting, and limiting Plaintiff to simple work-related decision making.

(Id.) The ALJ’s hypothetical questions, in turn, incorporated these mental RFC

restrictions. (R. 101, 103–04.) Thus, by crediting the mental RFC restrictions

described by Dr. Carney, who acknowledged Plaintiff’s moderate limitations in

social functioning and concentration, persistence, or pace, the ALJ adequately

accounted for these limitations. See Milliken, 397 F. App’x at 222. Therefore,

Plaintiff has failed to show any error in the ALJ’s mental RFC assessment that

requires remand.

       C.     Credibility

       Finally, Plaintiff argues that the ALJ improperly assessed her subjective

complaints, which the ALJ found “not entirely credible.” (R. 33.) An ALJ must give

specific reasons for discrediting a claimant. Lopez ex rel. Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003). “Those reasons must be supported by record evidence

and must be sufficiently specific to make clear . . . the weight the adjudicator gave

to the individual’s statements and the reasons for that weight.” Id. at 539–40

(internal quotations omitted); see SSR 96-7p, 1996 WL 374186, at *4 (July 2, 1996). 5



5 In 2016, the SSA rescinded SSR 96-7p and issued SSR 16-3p, eliminating the use of the
term “credibility” from the symptom evaluation process, but clarifying that the factors to be
weighed in that process remain the same. See SSR 16-3p, 2016 WL 1119029, at *1, *7 (Mar.
16, 2016). Although the ruling makes clear that ALJs “aren’t in the business of impeaching
claimants’ character,” it does not alter their duty “to assess the credibility of pain assertions
by applicants, especially as such assertions often cannot be either credited or rejected on
the basis of medical evidence.” Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016) (emphasis
in original). The SSA recently clarified that SSR 16-3p only applies when ALJs “make
determinations on or after March 28, 2016,” and that SSR 96-7p governs cases decided
before March 28, 2016. See Notice of Social Security Ruling, 82 Fed. Reg. 49462-03, 2017
WL 4790249, at n.27 (Oct. 25, 2017). The ALJ issued her opinion on July 30, 2015. (R. 37.)
Therefore, contrary to Plaintiff’s argument, the ALJ’s finding was subject to SSR 96-7p, not
                                               24
Nonetheless, this Court defers to an ALJ’s credibility determination unless it is

“patently wrong.” Schmidt, 496 F.3d at 843. And contrary to Plaintiff’s contention,

the Seventh Circuit’s “patently wrong” standard continues to govern the Court’s

review of an ALJ’s credibility determination even after the issuance of SSR 16-3p.

See, e.g., Simon-Leveque v. Colvin, 229 F. Supp. 3d 778, 790–92 (N.D. Ill. 2017);

Spaulding v. Berryhill, No. 16 C 6298, 2017 WL 3922878, at *10 (N.D. Ill. Sept. 7,

2017) (citing cases); Bellamy v. Berryhill, No. 2:17-cv-02013, 2018 WL 2077734, at

*3 (C.D. Ill. Mar. 8, 2018).

       Here, the ALJ’s credibility determination, as Plaintiff points out, relied on

inconsistent statements made to Plaintiff’s treating physicians, the SSA, and to the

ALJ at the administrative hearing. Inconsistencies in the evidence can support an

ALJ’s decision to find a claimant less credible. See, e.g., Curvin v. Colvin, 778 F.3d

645, 651 (7th Cir. 2015) (upholding credibility determination based on various

inconsistencies between the plaintiff’s alleged symptoms and the other evidence);

Michalec v. Colvin, 629 F. App’x 771, 775 (7th Cir. 2015) (unpublished decision) (“In

light of the inconsistencies between Michalec’s statements to his doctors and his

testimony at the hearing, Michalec has not shown that the ALJ’s credibility

assessment is patently erroneous.”). And with one exception discussed below,

Plaintiff does not contest the existence of the inconsistencies identified by the ALJ




SSR 16-3p. Nonetheless, the Court recognizes that SSR 16-3p and SSR 96-7p are not
substantively different, see Cole, 831 F.3d at 412, and it will refer to the ALJ’s evaluation of
Plaintiff’s subjective allegations as a “credibility” determination.
                                              25
or the ALJ’s reliance on them to assess her credibility. This alone weighs against

overturning the ALJ’s credibility determination.

      The only alleged inconsistency disputed by Plaintiff relates to her statements

about driving. Although the ALJ recognized that Plaintiff and Ms. Nathaniel

claimed that Plaintiff does not drive, she identified a December 2013 treatment note

reporting that “[w]hen driving, [Plaintiff] is easily triggered and argues with other

drivers frequently.” (R. 30–31, 1407.) The ALJ believed this was one of several

purported inconsistencies that “cast great doubt upon [Plaintiff’s] credibility.” (R.

30–31.) According to Plaintiff, however, this note is not inconsistent with her

driving claims, because it explains that anxiety and anger prevent her from driving.

      The Court’s role is not to reinterpret this evidence, but to merely ensure that

the ALJ’s interpretation was reasonable. See Elder, 529 F.3d at 413. Even if

Plaintiff’s interpretation of the December 2013 treatment note is the correct one,

that does not make the ALJ’s interpretation unreasonable. To the contrary, the ALJ

could reasonably have interpreted the note as evidence that, as of December 2013,

Plaintiff drove despite being “easily triggered” and arguing frequently with other

drivers. (R. 1407.) And the statement is phrased in the present tense, which

suggests that Plaintiff was still driving when the note was recorded. Because the

ALJ’s apparent interpretation of the December 2013 treatment note was

reasonable, her finding that Plaintiff offered inconsistent statements about driving

was not erroneous.




                                          26
       As noted above, Plaintiff does not otherwise contest the existence of the

inconsistencies identified by the ALJ or the ALJ’s reliance on them to determine

credibility. Instead, Plaintiff contends that Craft v. Astrue, 539 F.3d 668 (7th Cir.

2008), required the ALJ to provide her or Ms. Nathaniel an opportunity to explain

these inconsistencies. Plaintiff’s reliance on Craft, though, is misplaced. In Craft,

the Seventh Circuit, relying upon SSR 96-7p, explained that before an ALJ can

make an adverse credibility finding based on a claimant’s failure to seek medical

treatment, she is required to “explore[ ] the claimant’s explanations as to the lack of

medical care.” 539 F.3d at 678–79. Here, however, Plaintiff does not contend that

any aspect of the ALJ’s credibility finding is based on a lack of medical treatment.

Nor did Craft even address a credibility determination based on inconsistent

statements. As such, Craft did not require the ALJ to give Plaintiff the chance to

explain away every inconsistent statement or allegation in the record.

       Plaintiff’s last challenge regarding credibility faults the ALJ for discounting

Plaintiff’s limitations based on evidence related to her taking of classes through the

University of Phoenix. Specifically, Plaintiff argues that the ALJ failed to explain

how Plaintiff’s limited class load, low grade point average, difficulty sitting longer

than thirty minutes during classes, and problems getting along with other students

warranted an adverse credibility determination. 6 The ALJ, however, was not

required to discuss every University of Phoenix-related piece of evidence in



6Although Plaintiff also asserts that the ALJ should have requested records from
the University of Phoenix, she fails to explain how these records would have affected
to the ALJ’s credibility determination.
                                            27
determining Plaintiff’s credibility. Sawyer v. Colvin, 512 F. App’x 603, 608 (7th Cir.

2013) (unpublished decision). Nor does Plaintiff’s apparent disagreement with the

ALJ’s decision to emphasize other aspects of the University of Phoenix evidence

over the above-identified evidence constitute grounds for reversal. Such a decision

simply reflects the ALJ’s weighing of the evidence, which this Court will not disturb

on appeal. See Clifford, 227 F.3d at 869 (reviewing courts “do not reweigh the

evidence”).

      Moreover, the ALJ explained why the University of Phoenix evidence she did

rely upon supported her credibility determination. See Pepper v. Colvin, 712 F.3d

351, 367 (7th Cir. 2013) (“[A]n ALJ must adequately explain his credibility finding

by discussing specific reasons supported by the record.”). For instance, the ALJ

explained that Plaintiff’s ability to attend, in person and without accommodation,

five-to-six-week classes that required substantial concentration and out of class

work cast doubt on her reports of extremely limited activities of daily living. (R. 23,

31–32.) The ALJ also noted that it was likely that Plaintiff attended these classes

unaccompanied, which contradicted her report that she never goes out alone. (R.

31.) These explanations sufficiently support the ALJ’s treatment of the University

of Phoenix evidence in her credibility assessment.

      Ultimately, Plaintiff not shown that the ALJ’s evaluation of her credibility

based on her inconsistent statements was “patently wrong.” Accordingly, the Court

upholds the ALJ’s credibility determination. See Schmidt, 496 F.3d at 843.




                                          28
                               CONCLUSION

    For the foregoing reasons, Plaintiff’s motion for summary judgment is denied.



SO ORDERED.                                ENTERED:




DATE:     November 1, 2018                 ___________________________
                                           HON. MARIA VALDEZ
                                           United States Magistrate Judge




                                      29
